Fourth Court of Appeals
                                San Antonio, Texas
                                      October 6, 2016

                                    No. 04-15-00670-CV

                 Berenice C. DIAZ, individually and as next friend of J.P.L.,
                                        Appellant

                                              v.

                                    James E. MONNIG,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-13493
                      Honorable Cathleen M. Stryker, Judge Presiding

                                    No. 04-15-00789-CV

                 Berenice C. DIAZ, individually and as next friend of J.P.L.,
                                        Appellant

                                              v.

                                      John A. MEAD,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-13493
                      Honorable Cathleen M. Stryker, Judge Presiding

                                         ORDER

    Appellant’s unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to November 7, 2016.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2016.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court